             Case 5:18-cv-00197-R Document 51 Filed 03/28/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

(1) J.C., a minor, by and through his mother,
                                    )
LUISA FERNANDA SUTTON,              )
                                    )
            Plaintiff,              )
                                    )
v.                                  )                   Case No. 5:18-cv-00197-M
                                    )
(1) LAVERNE PUBLIC SCHOOL DISTRICT, )
ISD No. 1, HARPER COUNTY, OKLAHOMA; )
(2) KYNDRA ALLEN; (3) EDDIE THOMAS; )
(4) RICHARD WELLS; (5) ANDY         )
CUNNINGHAM,                         )
                                    )
            Defendants.             )

                   MOTION FOR DELIVERY OF PROPERTY OF
                   MINOR TO PARENT AND BRIEF IN SUPPORT

       Luisa Fernanda Sutton, Plaintiff herein and mother of J.C., a minor, moves for the

Court to enter an Order directing delivery to her of certain property of the Estate of said

minor in accordance with Oklahoma law. In support hereof, she would show the Court as

follows:

       1.      On the 29th day of January, 2019, this Court entered its Order Approving

Compromise Settlement. Pursuant thereto and in accordance with 12 O.S. §83, the Court

directed that the sum of $7,750.00 be deposited in Great Plains Bank, City of Woodward,

State of Oklahoma, for the benefit of J.C., a minor. It further ordered that the settlement

funds not be withdrawn prior to the 18th birthday of said minor without further order of

the Court.
            Case 5:18-cv-00197-R Document 51 Filed 03/28/19 Page 2 of 4



       2.      In accordance therewith, counsel for Plaintiff delivered said $7,750.00 to

Great Plains Bank, Woodward, Oklahoma. Great Plains bank acknowledged receipt of

said funds and that said funds are subject to supervision of the United States District

Court for the Western District of Oklahoma, to be withdrawn only upon order of said

Court. The receipt from said bank was filed herein on February 28, 2019.

       3.      J.C., a minor, will reach the age of majority (18 years) on June 21, 2019.

Plaintiff believes it is in the best interest of the minor that the $7,750.00 deposited in

Great Plains Bank, Woodward, be delivered to her to preserve and use for the benefit of

the minor’s necessary expenses and education, rather than be left in the hands of the

minor to be used for other purposes less beneficial to the minor. The minor has

demonstrated by recent actions that he does not make decisions about his actions that are

personally beneficial and appropriate. The minor has returned to the country of his birth,

Colombia, and no longer resides in this jurisdiction. The minor has no plans to return to

this jurisdiction.

       4.      The total value of the property of the estate of the minor is less than Ten

Thousand and no/100 Dollars ($10,000.00). In addition to the $7,750.00 on deposit in

Great Plains Bank, the estate consists of clothing and personal items worth less than One

Thousand and no/100 Dollars ($1,000.00).

                          ARGUMENT AND AUTHORITIES

       5.      Pursuant to 30 O.S. §2-116, when the estate of a minor does not exceed

$10,000.00, the Court may, in its discretion, without the appointment of a guardian or the

giving of bond, authorize and direct the payment or delivery of the property of the minor,


                                             2
            Case 5:18-cv-00197-R Document 51 Filed 03/28/19 Page 3 of 4



or any portion thereof, to the parent of the minor. There is no limit on the discretion of

the court other than the best interests of the minor.

       6.     In such instance, the person receiving the property shall pay the necessary

expenses of the minor and hold, manage and dispose of the property in the manner

directed by the Court. The Plaintiff respectfully requests that the Court enter its order for

payment of the $7,750.00 to Plaintiff to be used for the necessary expenses of the minor

and otherwise solely for the educational expenses of the minor.

       7.     Based on the facts set forth above Plaintiff believes and alleges that it is in

the best interest of the minor that the $7,750.00 on deposit in Great Plains Bank be

delivered to her to be used for the necessary expenses of the minor and otherwise solely

for the educational expenses of the minor.

       8.     Plaintiff requests that the Court set this matter for a prompt hearing after

notice to the minor and to the father of the minor, Jose Manuel Castillejo Guzman, who

resides in Colombia, with such notice to the minor and the father, being given via the

father’s current email address, from which he corresponds with Plaintiff via the internet.

       9.     Plaintiff further requests that the Court order, in accordance with 30 O.S.

§2-116, that upon payment of the $7,750.00 to Plaintiff Great Plains Bank be discharged

and released to the same extent as if Payment was made to a guardian of the minor, and

that it is not required to see to the application of said funds.

       WHEREFORE, Plaintiff prays that the Court set this matter for a prompt hearing,

and upon hearing this Motion enter its order for payment of the funds on deposit in Great

Plains Bank to the Plaintiff, without requiring a bond, with Plaintiff to use the funds for


                                               3
          Case 5:18-cv-00197-R Document 51 Filed 03/28/19 Page 4 of 4



the limited purposes as set forth above, that Great Plains Bank be released and discharged

according to statute, and for such other and further relief as the court deems just and

equitable in the circumstances.



                                          Respectfully submitted,

                                          s/Jimmy K. Goodman
                                          JIMMY K. GOODMAN, OBA #3451
                                          J. BLAKE JOHNSON, OBA #32433
                                          CROWE & DUNLEVY
                                          A Professional Corporation
                                          Braniff Building
                                          324 N. Robinson Ave., Suite 100
                                          Oklahoma City, Oklahoma 73102
                                          (405) 235-7700
                                          (405) 239-6651 (Facsimile)
                                          jimmy.goodman@crowedunlevy.com
                                          blake.johnson@crowedunlevy.com

                                          ATTORNEYS FOR PLAINTIFF


                             CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of March, 2019, I electronically transmitted
the foregoing document to the Court Clerk using the ECF System for filing. Based on the
records currently on file, the Court Clerk will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Laura L. Holmes -- lholmes@cfel.com

and to J.C., a minor, and Jose Manuel Castillejo Guzman, at jmcastilg@gmail.com




                                          s/Jimmy K. Goodman




                                             4
